DETAILED ACTION
The amendment filed 4/9/21 is enteric. Claims 1, 3, 5, 8, 10, 11, 13, 14, 17, and 19 are amended. Claims 21-23 are new. Claims 1-23 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/9/21 have been fully considered but they are not persuasive.
The Applicant, firstly argues “Accordingly, Choi further fails to show, "wherein the second driving circuit is further configured to output the reference image signal output from the first amplifier to the second output pad in response to the power down signal," as recited in claim 1. 
However, the Examiner respectfully disagrees the output of each of the amplifiers of the SDCs are all connected to Vn through switches 43n. Therefore, the output of the second amplifier outputs the same reference signal that is present as an output of the first amplifier. As such, it is believed Choi discloses the claim language as it is currently presented.
The Applicant, secondly, argues “Further, "the first amplifier is configured to be turned on and the second amplifier is configured to be turned off, in response to the power down signal."”, which is newly amended claim language and is addressed below.
If the Applicant would like to discuss possible clarifications to the claim language please do not hesitate to call.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, 13-17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi, US-20160133179.
In regards to claim 1, Choi discloses a display driver (Par. 0003 source driver circuit for a display) comprising: a first driving circuit (Fig. 1, 1310 driver circuit group with SDC; Fig. 15 400 SDC) comprising a first amplifier (Fig. 1, 1310 driver circuit group with SDC; Fig. 15 400 SDC with 42n amplifier) and configured to output a first image signal to a first output pad (Fig. 15, DAT data signal; Par. 0168 components of Fig. 15 are the same as those of other figures; Par. 0082-0083 outputting a data signal to the output terminals); and a second driving circuit (Fig. 1, 1320 driver circuit group with SDC; Fig. 15 400 SDC) comprising a second amplifier (Fig. 1, 1310 driver circuit group with SDC; Fig. 15 400 SDC with 42n amplifier) and configured to output a second image signal to a second output pad (Fig. 15, DAT data signal; Par. 0168 components of Fig. 
In regards to claim 2, Choi discloses the second driving circuit comprises a switch connected between the second output pad and the first driving circuit (Fig. 15, 431 switching elements), and wherein the switch is configured to output the reference 
In regards to claim 3, Choi discloses the first driving circuit comprises the first amplifier is configured to output one of the first image signal and the reference image signal (Fig. 15, 421 amplifying buffer; Par. 0082-0083 outputting a data signal to the output terminals via an amplifying buffer; each SDC has amplifiers).
In regards to claim 4, Choi discloses the display driver further comprises a signal line connected between the first driving circuit and the switch of the second driving circuit (Fig. 15, Vn non-display voltage).
In regards to claim 5, Choi discloses the first driving circuit comprises a first latch configured to store first image data corresponding to the first image signal (Par. 0086-0088 a latch for each driving line in each SDC); and a data output unit configured to output one or more of the first image data output from the first latch and reference image data corresponding to the reference image signal (Fig. 15, 440 control logic circuit; Par. 0168 components of Fig. 15 are the same as those of other figures; Par. 0092-0094 control logic circuit provides signals turning on and off the amplifying buffers and switches thus determining if normal image data or non-display image is output based on the power down signal), and wherein the data output unit is further configured to output the reference image data instead of the first image data in response to the power down signal (Fig. 15, 440 control logic circuit; Par. 0168 components of Fig. 15 are the same as those of other figures; Par. 0092-0094 control logic circuit provides 
In regards to claim 7, Choi discloses the first image signal is generated based on first image data input from a first input pad (Fig. 15, DAT data signal; Par. 0168 components of Fig. 15 are the same as those of other figures; Par. 0082-0083 outputting a data signal to the output terminals; each SDC receives data to generate output signals), wherein the second image signal is generated based on second image data input from a second input pad (Fig. 15, DAT data signal; Par. 0168 components of Fig. 15 are the same as those of other figures; Par. 0082-0083 outputting a data signal to the output terminals; each SDC receives data to generate output signals), and wherein the reference image signal is generated based on reference image data previously stored in the display driver (Fig. 16, S530; Par. 0174, 0121 outputting non-display image during a power down mode; each SDC receives, i.e. previously stored, the PD signal and a non-display image which is output).
In regards to claim 8, Choi discloses a display driver (Par. 0003 source driver circuit for a display) comprising: a first driving circuit  (Fig. 1, 1310 driver circuit group with SDC; Fig. 15 400 SDC) comprising a first amplifier (Fig. 1, 1310 driver circuit group with SDC; Fig. 15 400 SDC with 42n amplifier) and connected to a first sub-pixel column among a plurality of sub-pixel columns (Fig. 15, Y column); and a second driving circuit (Fig. 1, 1320 driver circuit group with SDC; Fig. 15 400 SDC) comprising a second amplifier (Fig. 1, 1320 driver circuit group with SDC; Fig. 15 400 SDC with 42n amplifier) and connected to a second sub-pixel column among the plurality of sub-pixel columns (Fig. 15, Y column), wherein the first driving circuit is configured to output a first image 
In regards to claim 9, Choi discloses the display driver is configured to operate in the second mode in response to a power down signal (Fig. 16, S530; Par. 0174, 0121 outputting non-display image during a power down mode; each SDC receives the PD signal and a non-display image which is output), wherein the first driving circuit is further configured to output the reference image signal to the second driving circuit in response to the power down signal (Fig. 16, S530; Par. 0174, 0121 outputting non-display image during a power down mode; each SDC receives the PD signal and a non-display image which is output), and wherein the second driving circuit is further configured to output the reference image signal output from the first driving circuit to the second sub-pixel column in response to the power down signal (Fig. 16, S530; Par. 0174, 0121 outputting non-display image during a power down mode; each SDC receives the PD signal and a non-display image which is output).
In regards to claim 10, Choi discloses the first driving circuit comprises the first amplifier is configured to output one of the first image signal and the reference image signal (Fig. 15, 421 amplifying buffer; Par. 0082-0083 outputting a data signal to the output terminals via an amplifying buffer; each SDC has amplifiers).
In regards to claim 11, Choi discloses the first driving circuit comprises a first latch configured to store first image data corresponding to the first image signal (Par. 0086-0088 a latch for each driving line in each SDC); and a data output unit configured 
In regards to claim 13, Choi discloses a display driver (Par. 0003 source driver circuit for a display) comprising: a first driving circuit (Fig. 1, a first SDC; Fig. 15 400 SDC) comprising a first amplifier (Fig. 15 400 SDC with 42n amplifier) and configured to output a first image signal corresponding to first image data to a first output pad (Fig. 15, DAT and CTL signals; Par. 0168 components of Fig. 15 are the same as those of other figures; Par. 0082-0083 outputting a data signal to the output terminals); a second driving circuit (Fig. 1, a second SDC; Fig. 15 400 SDC) comprising a second amplifier (Fig. 15 400 SDC with 42n amplifier) and configured to output a second image signal corresponding to second image data to a second output pad (Fig. 15, DAT and CTL signals; Par. 0168 components of Fig. 15 are the same as those of other figures; Par. 0082-0083 outputting a data signal to the output terminals); and a third driving circuit (Fig. 1, a third SDC; Fig. 15 400 SDC) comprising a third amplifier (Fig. 15 400 SDC 
In regards to claim 14, Choi discloses the first driving circuit comprising the first amplifier is configured to output one of the first image signal and the first reference image signal (Fig. 15, 421 amplifying buffer; Par. 0082-0083 outputting a data signal to the output terminals via an amplifying buffer; each SDC has amplifiers), and wherein the second driving circuit comprising the second amplifier is configured to output one of the second image signal and the second reference image signal (Fig. 15, 421 amplifying buffer; Par. 0082-0083 outputting a data signal to the output terminals via an amplifying buffer; each SDC has amplifiers).
In regards to claim 15, Choi discloses the third driving circuit further comprises a multiplexer configured to select any one of the first reference image signal output from the first driving circuit and the second reference image signal output from the second driving circuit, and further configured to output the selected image signal, and wherein the multiplexer is further configured to perform the selecting based on a most significant bit (MSB) of the third image data (Par. 098-0103 CTL, i.e. part of the image data, is provided as a bitstream wherein a MSB of PD section determines whether a power down mode is initiated and thus a non-display image is presented; Fig. 15, DAT and CTL signals; Par. 0168 components of Fig. 15 are the same as those of other figures; Par. 0082-0083 outputting a data signal to the output terminals; Fig. 16, S530; Par. 
In regards to claim 16, Choi discloses the multiplexer is connected to the first driving circuit through a first signal line and is connected to the second driving circuit through a second signal line (Fig. 15, Vn non-display voltage; each SDC receives Vn), and wherein the third image signal output from the third driving circuit is not transmitted to the multiplexer (Par. 098-0103 CTL, i.e. part of the image data, is provided as a bitstream wherein a MSB of PD section determines whether a power down mode is initiated and thus a non-display image is presented; Fig. 15, DAT and CTL signals; Par. 0168 components of Fig. 15 are the same as those of other figures; Par. 0082-0083 outputting a data signal to the output terminals; Fig. 16, S530; Par. 0174, 0121 outputting non-display image during a power down mode; each SDC receives the PD signal and a non-display image which is output; the PD signal determines whether a normal image signal is output or a non-display image, i.e. a 2 input one output multiplexer; each output of each SDC receives a multiplex signal that selects the output signal, wherin the last output line, i.e. third driving circuit, would not be have the normal or non-display image transmitted further as there are no more outputs).
In regards to claim 17, Choi discloses the first driving circuit comprises a first latch configured to store the first image data (Par. 0086-0088 a latch for each driving line in each SDC); and a first data output unit configured to output one of the first image data output from the first latch and the stored first reference image data (Fig. 15, 440 
In regards to claim 19, Choi discloses a display device comprising a display panel and a display driving device  (Par. 0003 source driver circuit for a display), the display device comprising: a plurality of driving circuits (Fig. 1, a first SDC; Fig. 15 400 SDC); wherein the display driving device is configured to operate in a normal mode (Fig. 15, DAT data signal; Par. 0168 components of Fig. 15 are the same as those of other figures; Par. 0082-0083 outputting a data signal to the output terminals) and a power down mode (Fig. 16, S530; Par. 0174, 0121 outputting non-display image during a power down mode; each SDC receives the PD signal); wherein, in the power down mode, a first amplifier of a first driving circuit of the plurality of driving circuits is configured to be turned on, and a second amplifier of a second driving circuit of the plurality of driving circuits is configured to be turned off, in response to a power-down signal (Fig. 16, S510; Par. 0171, 0115 the amplifying buffers are turned on in normal mode; Fig. 16, S530; Par. 0174, 0121 outputting non-display image during a power down mode; each SDC receives the PD signal and a non-display image which is output; Fig. 1, SDCs of SDC group 1310 are in normal mode with amplifiers on; Fig. 1, SDCs of SDC group 1320 are in power down mode with amplifiers off); wherein, in the power down mode, the first driving circuit is configured to output a reference image signal to the second driving circuit and to a first output pad in response to the power down signal, and wherein the second driving circuit is configured to output the reference image signal output from the first amplifier to a second output pad in response to the power down signal (Fig. 16, S530; Par. 0174, 0121 outputting non-display image during a power 
In regards to claim 20, Choi discloses the first driving circuit is connected to the second driving circuit via a signal line (Fig. 15, Vn non-display voltage; each SDC receives Vn), a first switch is connected between the first driving circuit and the first output pad (Fig. 15, 431 switching element; each SDC contains it’s own switching elements), and a second switch is connected between the second driving circuit and the second output pad (Fig. 15, 431 switching element; each SDC contains it’s own switching elements).
In regards to claim 21, Choi discloses a display driver (Par. 0003 source driver circuit for a display), comprising: a first driving circuit (Fig. 1, a first SDC; Fig. 15 400 SDC) comprising a first amplifier (Fig. 15 400 SDC with 42n amplifier) and configured to output a first image signal to a first output pad (Fig. 15, DAT and CTL signals; Par. 0168 components of Fig. 15 are the same as those of other figures; Par. 0082-0083 outputting a data signal to the output terminals); and a plurality of driving circuits (Fig. 1, a first SDC; Fig. 15 400 SDC) comprising second to nth amplifiers (Fig. 15 400 SDC with 42n amplifier) and configured to output second to nth image signals to second to nth output pads, respectively, n being a positive integer greater than 2 (Fig. 15, DAT and CTL signals; Par. 0168 components of Fig. 15 are the same as those of other figures; Par. 0082-0083 outputting a data signal to the output terminals), wherein the first driving circuit (Fig. 1, a first SDC; Fig. 15 400 SDC) is further configured to output a 

In regards to claim 23, Choi discloses the first driving circuit comprising the first amplifier is configured to output one of the first image signal and the reference image signal (Fig. 15, 421 amplifying buffer; Par. 0082-0083 outputting a data signal to the output terminals via an amplifying buffer; each SDC has amplifiers).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, US-20160133179 in view of Maede, US-20040263087.
In regards to claims 6 and 12, Choi does not disclose expressly the data output unit is implemented as a set of logic gates comprising at least one of an OR gate and a NOR gate.
Maede disclose a control circuit that is implemented as a set of logic gates comprising at least one of an OR gate and a NOR gate that issues an on/off signal (Par. 0064-0067).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the control logic circuits of Choi can be implemented with OR circuits as Maede disclose turn on/off the switch and amplifying buffers of Choi.
Therefore, it would have been obvious to combine Maede with Choi to obtain the invention of claims 6 and 12.
In regards to claim 18, Choi does not disclose expressly the first data output unit and the second data output unit are implemented as a set of logic gates comprising at least one of an OR gate and a NOR gate.
Maede disclose a control circuit that is implemented as a set of logic gates comprising at least one of an OR gate and a NOR gate that issues an on/off signal (Par. 0064-0067).

Therefore, it would have been obvious to combine Maede with Choi to obtain the invention of claim 18.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        4/20/21



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622